Citation Nr: 0508043	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
service connection claim for a left knee disability.  He 
responded by filing a November 2002 Notice of Disagreement, 
and was sent a June 2003 Statement of the Case by the RO.  He 
then filed a July 2003 VA Form 9, perfecting his appeal of 
this issue.  In October 2003, he testified at a personal 
hearing before a RO hearing officer.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In September 1980, a RO of VA denied entitlement to 
service connection for a left knee disability; this denial 
was not appealed.  

3. The evidence submitted since the September 1980 RO denial 
of the veteran's claim for service connection for a left knee 
disability does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1980 rating decision that denied service 
connection for a left knee disability is final; this claim 
for service connection may only be reopened based on the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Evidence submitted since the RO's 1980 decision is not 
new and material with respect to the claim for service 
connection for a left knee disability, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 2003 Statement 
of the Case, the various Supplemental Statements of the Case, 
and May 2001 and May 2004 RO letters to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical centers in Los Angeles and Sepulveda, 
CA, and Knoxville, TN, and these records were obtained.  
Private medical records have also been obtained from P.T.N., 
M.D., and the Tennessee Orthopedic Clinics.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded a recent VA medical examination 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in January 
2004, in light of the additional development performed 
subsequent to August 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks to reopen his claim for service connection 
for a left knee disability.  Service connection for a left 
knee disability was most recently denied in September 1980, 
and the veteran did not initiate an appeal of this decision; 
it is therefore final.  38 U.S.C.A. § 7105(c) (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2002).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the time the veteran was initially denied service 
connection for a left knee disability, the RO found no 
evidence that the veteran's current left knee disability was 
incurred during military service.  For the reasons to be 
discussed below, evidence submitted since that September 1980 
rating decision is not new and material, and his service 
connection claim may not be reopened.  

Since the September 1980 rating decision, the veteran had 
submitted several volumes of VA and private medical treatment 
records.  These records confirm a current disability of the 
left knee, generally diagnosed as degenerative joint disease.  
However, the mere diagnosis of a current disability is not 
new and material, as the veteran had a current disability of 
the left knee at the time of the September 1980 denial.  He 
underwent surgical repair of a left knee meniscus tear in May 
1980, and this fact was noted by the RO within the September 
1980 rating decision.  Subsequent VA and private medical 
treatment records are new, in that they were not of record at 
the time of the prior final 1980 denial but, by merely 
confirming a current diagnosis of a left knee disorder, are 
cumulative and redundant of evidence already of record.  None 
of the submitted VA medical records suggest the onset of this 
disability during military service.  Thus, the veteran's 
recent VA treatment records are not new and material, and may 
not be used to reopen his service connection claim.

Likewise, the private medical treatment records submitted by 
the veteran since September 1980 are not new and material.  
Among the private medical evidence submitted by the veteran 
is a June 2003 VA report of treatment by P.T.N., M.D., of the 
Tennessee Orthopedic Clinic.  According to Dr. N.'s report, 
the veteran's "knee got worse" post-service following a 
laceration to his knee in a motor vehicle accident during 
military service.  He subsequently underwent a meniscectomy 
in 1980 and developed degenerative joint disease thereafter.  
Dr. N.'s final diagnosis was "VA-induced arthritis" of the 
left knee.  

While Dr. N.'s report suggests the veteran's in-service left 
knee injury worsened follow discharge, this information is 
merely a recitation of the veteran's own reported history, 
and is not based on any review of the medical evidence of 
record.  The doctor's medical report contains no indication 
that he reviewed the veteran's service medical records or 
subsequent VA treatment records.  Therefore, the statements 
in the report that the "knee got worse" post-service and 
his arthritis is "VA-induced" are not new and material 
evidence.  Lay assertions, merely transcribed by a medical 
expert, do not amount to new and material evidence.  See 
Leshore v. Brown, 8 Vet. App. 406 (1995); see also Reonal v. 
Brown, 5 Vet. App. 458 (1993) (holding that the presumption 
of credibility does not arise where the factual basis upon 
which the evidence is based is inaccurate).  Because the 
veteran's own history served as the basis of Dr. N.'s 
statement regarding the worsening of the veteran's left knee 
disability, this statement does not constitute new and 
material evidence.  According to the veteran's service 
separation medical examination report, no orthopedic 
disabilities of the left knee were observed at the time of 
service separation, and he did not again seek treatment for a 
left knee disability until 1980, more than 25 years after the 
veteran's in-service left knee injury.  

As was noted above, the remainder of the medical evidence of 
record, both VA and private, only confirms a current 
diagnosis of degenerative joint disease of the left knee, but 
does not indicate his disability results from an in-service 
left knee injury.  Of special note is an April 2003 VA 
medical examination in which a VA physician examined the 
veteran's left knee and concluded "it is not likely that his 
subsequent degenerative arthritis which has developed in his 
joint is related to military service."  Therefore, neither 
the VA nor the private medical records received since 
September 1980 are new and material, and the veteran's 
service connection claim for a left knee disability may not 
be reopened.  

The veteran has also submitted copies of his service medical 
records in support of his claim; however, his service medical 
records were of record at the time of the prior denial, and 
were noted by the RO.  Therefore, copies of these records are 
not new evidence.  38 U.S.C.A. § 3.156 (2004).  

Finally, the veteran has offered his own assertions that his 
current left knee disability is the result of an in-service 
left knee injury.  However, the veteran's lay assertions 
regarding medical causation and etiology do not constitute 
new and material evidence.  Moray v. Brown, 5 Vet. 
App. 211,214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for a left knee disability.  In the 
absence of any new and material evidence, his application to 
reopen must be denied.




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been received, the 
veteran's application to reopen his claim for service 
connection for a left knee disability is denied.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


